Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 12/14/2021. Applicant’s argument, filed on 12/14/2021 has been entered and carefully considered. Claims 57-72 are pending.

This is a 371 application filed on 02/26/2019 claiming priority to PCT/IL2017/050702 filed on 06/25/2017, which has PRO 62/380,425 filed on 08/28/2016.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 11/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

	
Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection and new set of claims presented for examination.

Examiner’s Note

Claims 57-61 refer to "A method of reviewing a specimen”, Claims 62-67 refer to "A system for reviewing a specimen”, and Claims 68-72 refer to "A computer program product”. Claims 62-72 are similarly rejected in light of rejection of claims 57-61, any obvious combination of the rejection of claims 57-61, or the differences are obvious to the ordinary skill in the art. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57-61 are rejected under 35 U.S.C. 103 as being unpatentable over Romanowski et al. (US 20180024341 A1), hereinafter Romanowski, in view of Cheung et al. (US 20120046536 A1), hereinafter Cheung.

	Regarding claim 57, Romanowski discloses a method for reviewing a specimen with an optical microscope comprising (Abstract) the steps of: capturing a digital image of a portion of the specimen with a camera (Fig. 3); displaying the digital image through an ocular of the microscope (Fig. 2); generating an enhanced image by a digital image projector, and projecting the enhanced image into the ocular of the microscope (Fig. 3); storing the digital image, the enhanced image, and the location in a storage device ([0026]).  
	Romanowski discloses all the elements of claim 1 but Romanowski does not appear to explicitly disclose in the cited section determining a location of the digital image with respect to a reference point; if the specimen has moved with respect to the reference point and is thereafter at rest for a specified time period.
 ([0020], [0022]-[0031], real-time, it is obvious to the ordinary skill in the art to track the movement in a period).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Romanowski to incorporate the teachings of Cheung to properly position instruments (Cheung, [0002], [0007]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 58, Romanowski in view of Cheung discloses the method of claim 57, wherein an image processing algorithm determines whether the specimen is at rest (Romanowski, Fig. 3, Cheung, [0022]-[0031], it is obvious to the ordinary skill in the art understand absence of movement).  

	Regarding claim 59, Romanowski in view of Cheung discloses the method of claim 57, wherein a portion of the digital image is darkened to provide greater contrast between the digital image and the enhanced image (Romanowski, Fig. 3, [0027]-[0030], Cheung, [0022]-[0031], it is obvious to the ordinary skill in the art because it improves image guidance).  

	Regarding claim 60, Romanowski in view of Cheung discloses the method of claim 57, further comprising capturing an image encompassing the whole specimen and storing the image of the whole specimen with the digital image of the portion of the specimen (Romanowski, Fig. 3, [0026], Cheung, [0022]-[0031], it is obvious to the ordinary skill in the art because data can be electronically stored).  

	Regarding claim 61, Romanowski in view of Cheung discloses the method of claim 60, wherein the image of the whole specimen further comprises calibration marks or labels near the specimen (Romanowski, Fig. 3, [0057], Cheung, [0022]-[0031], it is obvious to the ordinary skill in the art because data can be electronically stored).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Mohammad J Rahman/Primary Examiner, Art Unit 2487